DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/870,764 has claims 21-40 pending.  
Claims 1-20 have been cancelled.

Oath/Declaration
The Applicant’s oath/declaration received on May 8, 2020 has been reviewed and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Priority
Applicant did claim for domestic priority to Parent Application No. 14/331745 filed on July 15, 2014, which has further priority to Provisional Application No. 62/018466 filed on June 27, 2014. The effective filing date of this application is June 27, 2014.


Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated May 8, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Drawings
The drawings, as received on May 8, 2020, are acceptable for examination purposes.

Claim Objections
Objections have been made to claims 21, 25, 28, 32, 35, and 39 for the following reasons: minor informalities. Please see objections below, along with suggested amendments. 
Claim 21 – missing the word “and”
“(Previously presented) A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service, the virtual computing service configured to: 
record a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance; and 
display, in an interface for the virtual compute service, the credit balance for the compute instance.”
Claim 25 – missing the word “a”
“(Previously presented) The system of claim 21, wherein the credit balance is displayed as a graph over time.”
Claim 28 – missing the word “and”
“(Previously presented) A method, comprising: 
recording, by a virtual computing service, a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance; and 
displaying, in an interface for the virtual computing service, the credit balance for the compute instance.”
Claim 32 – missing the word “a”
(Previously presented) The method of claim 28, wherein the credit balance is displayed as a graph over time.
Claim 35 – missing the word “and”
“(Previously presented) One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement: 
recording, by a virtual computing service, a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance; and 
displaying, in an interface for the virtual computing service the credit balance for the compute instance.”

Claim 39 – missing the word “a”
(Previously presented) The one or more non-transitory computer-readable storage media of claim 35, wherein the credit balance is displayed as a graph over time.

Double Patenting     
   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,649,796 (Authored by Phillips filed on July 15, 2014) in view Axnix et al. (Pub. No. US2003/0120914 on June 26, 2003; hereinafter Axnix). 
For the Applicant’s Instant Application # 16/870,764, the limitations of Applicant’s claims will be examined against the disclosures of Patent No. US 10,649,796 in view of Axnix.
Listed on next page is a table with claim-by-claim comparison of the similar claims between Application # 16/870,764 and Patent No. US 10,649,796. 
The relevant matter in the patent has been bold-faced.
Please see mapping as indicated below in bold-faced language of issued patent.
Patent App. # 16/870,764
Patent No. US 10,649,796
1. - 20. (Canceled)
21. (Previously presented) A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service, (See Claim 3 of Patent No. US 10,649,796)
the virtual computing service configured to: (See Claims 1 and 3 of Patent No. US 10,649,796)



record a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance; (See Claim 1 of Patent No. US 10,649,796)
display, in an interface for the virtual compute service, the credit balance for the compute instance. (See Claim 3 of Patent No. US 10,649,796) 














































23. (Previously presented) The system of claim 21, wherein the virtual computing service is further configured to display, in the interface for the virtual compute service, a credit usage recorded for the compute instance by the virtual computing service over time in addition to the resource credit balance. (See Claims 1 and 3 of Patent No. US 10,649,796)


















28. (Previously presented) A method, comprising: 
recording, by a virtual computing service, a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance; (See Claims 5 and 6 of Patent No. US 10,649,796)
displaying, in an interface for the virtual computing service, the credit balance for the compute instance. (See Claims 6-7 of Patent No. US 10,649,796)









































































30. (Previously presented) The method of claim 28, further comprising displaying, in the interface for the virtual compute service, a credit usage recorded for the compute instance by the virtual computing service over time in addition to the resource credit balance. (See Claim 8 of Patent No. US 10,649,796)
31. (Previously presented) The method of claim 28, wherein the virtual computing service is further configured to: monitor the credit balance for the compute instance; (See Claims 6-7 of Patent No. US 10,649,796)
based, at least in part, on the monitoring, detect an alarm event for the compute instance; and 
in response to detecting the alarm event, provide a notification of the alarm event for the virtual compute instance. (See Claim 9 of Patent No. US 10,649,796)











































35. (Previously presented) One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement: 
recording, by a virtual computing service, a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance; (See Claims 14-15 and 20 of Patent No. US 10,649,796)
displaying, in an interface for the virtual computing service the credit balance for the compute instance. (See Claims 14-15 of Patent No. US 10,649,796)
















































37. (Previously presented) The one or more non-transitory computer-readable storage media of claim 35, storing further instructions that when executed on or across the one or more computing devices cause the one or more computing devices to further implement displaying, in the interface for the virtual compute service, a credit usage recorded for the compute instance by the virtual computing service over time in addition to the resource credit balance.
(See Claims 14 and 15 of Patent No. US 10,649,796)




38. (Previously presented) The one or more non-transitory computer-readable storage media of claim 35, storing further instructions that when executed by the one or more computing devices cause the one or more computing devices to further implement: 
monitoring the credit balance for the compute instance; based, at least in part, on the monitoring, detecting an alarm event for the compute instance; and 
in response to detecting the alarm event, providing a notification of the alarm event for the virtual compute instance.
(See Claim 16 of Patent No. US 10,649,796)

1. A system, comprising: 

a compute node, comprising at least one respective processor and a memory, that implements a virtualization host;
the virtualization host comprising executable instructions, configured to: 
receive a work request for one or more virtual central processing units (vCPUs) submitted by a virtual compute instance as part of performing an application for a client that reserved the virtual compute instance;
automatically add a same number of resource credits, at a resource credit accumulation rate set for the vCPUs, to a current resource credit balance for respective consecutive time periods to calculate the current resource credit balance for the virtual compute instance respective to the vCPUs, wherein: 
the current resource credit balance comprises a set of current resource credits that, when used, increase processing time allocated for a time period in excess of a baseline amount of processing time provided by a baseline utilization guarantee; and
at least one current resource credit of the current resource credit balance was automatically added to the current resource credit balance from a particular time period prior to the current time period, wherein during the particular time period, the virtualization host had performed one or more prior work requests, submitted by the virtual compute instance as part of performing the application for the client, that utilized a prior amount of processing time not in excess of the baseline amount of processing time provided by the baseline utilization guarantee;
determine that a current amount of processing time to perform the work request, for the current time period, submitted by the virtual compute instance as part of performing the application for the client, is in excess of the baseline amount of processing time provided by the baseline utilization guarantee for the current time period, and responsive to the determination: 
use the at least one current resource credit, automatically added for the particular time period prior to the current time period, from the current resource credit balance to increase allocation of processing time of the respective at least one processor for the current time period in excess of the baseline amount of processing time provided by the baseline utilization guarantee for the virtual compute instance;
generate one or more scheduling instructions that schedule the work request for performance utilizing the respective at least one processor of the compute node according to the use of the at least one resource credit;
perform the work request utilizing the respective at least one processor of the compute node according to the one or more scheduling instructions; and
update the current resource credit balance to deduct the at least one resource credit applied to perform the work request.
2. The system of claim 1, wherein to generate the one or more scheduling instructions, the virtualization host is further configured to: 
subsequent to the application of the one or more resource credits to the work request: 
in response to a determination that there is no remaining resource credit in the current resource credit balance to apply to the work request, configure at least some of the one or more scheduling instructions such that utilization of the respective at least one processor is incrementally lowered to the baseline utilization for the virtual compute instance.

3. The system of claim 1, 
wherein the virtualization host comprises a monitoring agent, configured to track the current resource credit balance for the virtual compute instance over time and applied resource credits for work requests for the virtual compute instance over time;

[Wingdings font/0xE0] Applicable to Claim 20 of 16/870764
wherein the compute node is implemented as part of a plurality of compute nodes that together implement a network-based virtual computing service, wherein the network-based virtual computing service comprises a network-based interface configured to provide to the client of the network-based virtual computing service the current resource credit balance for the virtual compute instance over time or applied resource credits for work requests for the virtual compute instance over time.

4. The system of claim 3, 
wherein the virtual compute instance is one of a plurality of different, types of virtual compute instance offered via the network-based virtual computing service, and wherein each of the different types of virtual compute instance corresponds to a different respective resource credit accumulation rate.
5. A method, comprising: 
performing, by one or more computing systems: 
receiving, at a virtualization manager for a virtualization host, a work request utilizing one or more virtual computer resources submitted by a virtual compute instance hosted as part of performing an application for a client that reserved the virtual compute instance at the virtualization host;

automatically adding a same number of resource credits, at a resource credit accumulation rate set for the one or more virtual computer resources, to a current resource credit balance for the virtual compute instance respective to the one or more virtual computer resources, wherein: 
the current resource credit balance comprises a set of current resource credits that, when used, increase processing time of the one or more virtual computer resources for a time period in excess of a baseline amount of processing time provided by a baseline utilization guarantee; and

at least one current resource credit of the current resource credit balance was automatically added to the current resource credit balance from a particular time period prior to the current time period, wherein during the particular time period, the virtualization host had performed one or more prior work requests, submitted by the virtual compute instance as part of performing the application for the client, that utilized a prior amount of processing time not in excess of the baseline amount of processing time provided by the baseline utilization guarantee;

determining that a current amount of processing time to perform the work request for the current time period, submitted by the virtual compute instance as part of performing the application for the client, is in excess of the baseline amount of processing time provided by the baseline utilization guarantee for the current time period, and responsive to the determination: 
using the at least one current resource credit, automatically added for the particular time period prior to the current time period, from the current resource credit balance to increase processing time of the respective one or more virtual computer resources for the current time period in excess of the baseline amount of processing time provided by the baseline utilization guarantee for the virtual compute instance;

generating one or more scheduling instructions that schedule the work request for performance at one or more physical computer resources implemented as part of the virtualization host according to the use of the at least one resource credit;


performing the work request utilizing the respective at least one processor of the compute node according to the one or more scheduling instructions; and


updating the current resource credit balance for the one virtual compute instance to deduct the at least one resource credit applied to perform the work request.

6. The method of claim 5, further comprising: 
wherein said receiving, said determining, said applying, said generating, said performing, and said updating are performed for a plurality of different work requests;
[Wingdings font/0xE0] Applicable to Claim 28 of 16/870764
recording, as credit balance metrics, the determined current resource credit balance for each of the plurality of different work requests; and
recording, as credit usage metrics, the applied one or more resource credits for each of the plurality of different work requests.

7. The method of claim 6, further comprising: 
receiving a request via a network-based interface for at least some of the credit balance metrics for the virtual compute instance; and
in response to receiving the request, providing the at least some credit balance metrics for the virtual compute instance via the network-based interface.

8. The method of claim 6, further comprising: 
receiving a request via a network-based interface for at least some of the credit usage metrics for the virtual compute instance; and
in response to receiving the request, providing the at least some credit usage metrics for the virtual compute instance via the network-based interface.

9. The method of claim 6, further comprising: 
monitoring the credit balance metrics or the credit usage metrics for the virtual compute instance;
based, at least in part, on said monitoring, detecting an alarm event for the virtual compute instance; and
in response to detecting the alarm event, providing a notification of the alarm event for the virtual 
compute instance.

10. The method of claim 5, 
wherein said generating the one or more scheduling instructions to send to the scheduler comprises: 
subsequent to applying the one or more resource credits to the work request: 
determining that there is no remaining resource credit in the current resource credit balance to apply to the work request;
in response to determining that there is no remaining resource credit, configuring at least one of the one or more generated scheduling instructions such that utilization of the one or more physical computing resources is incrementally lowered to the baseline utilization for the virtual compute instance.

11. The method of claim 5, wherein the one or more virtual computer resources are one or more virtual central processing units (vCPUs), wherein the one or more physical computer resources are one or more central processing units (CPUs), and wherein the method further comprises sending the one or more scheduling instructions to a scheduler for the one or more physical CPUs.

12. The method of claim 5, wherein said determining the current resource credit balance for the one virtual compute instance comprises excluding, from the current resource credit balance, those unused resource credits accumulated prior to a resource credit accumulation time period.

13. The method of claim 5, 
wherein the one or more virtual computer resources are some of a plurality of different computer resources, wherein a different respective current resource credit balance is maintained for different ones of the plurality of different computer resources, 
wherein another work request is received for another one of the plurality of different computer resources, 
and wherein said determining, said applying, said generating, said performing, and said updating are performed for the other work request.

14. A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices cause the one or more computing devices to implement: 
receiving, at a virtualization manager for a virtualization host, a work request for one or more virtual computer resources submitted by a virtual compute instance as part of performing an application for a client that reserved the virtual compute instance for the client hosted at the virtualization host;

automatically adding a same number of resource credits, at a resource credit accumulation rate set for the one or more virtual computer resources, to a current resource credit balance for respective consecutive time periods to calculate the current resource credit balance for the virtual compute instance respective to the one or more virtual computer resources, wherein: 
the current resource credit balance comprises a set of current resource credits that, when used, increase processing time of the one or more virtual computer resources for a time period in excess of a baseline amount of processing time provided by a baseline utilization guarantee; and

at least one current resource credit of the current resource credit balance was automatically added to the current resource credit balance from a particular time period prior to the current time period, wherein during the particular time period, the virtualization host had performed one or more prior work requests, submitted by the virtual compute instance as part of performing the application for the client, that utilized a prior amount of processing time not in excess of the baseline amount of processing time provided by the baseline utilization guarantee;

determining that a current amount of processing time to perform the work request for the current time period, submitted by the virtual compute instance as part of performing the application for the client, is in excess of the baseline amount of processing time provided by the baseline utilization guarantee for the current time period, and responsive to the determination: 
using the at least one current resource credit, automatically added for the particular time period prior to the current time period, from the current resource credit balance to increase the current amount of processing time of the respective one or more virtual computer resources for the current time period in excess of the amount of processing time provided by the baseline utilization guarantee for the virtual compute instance;

generating one or more scheduling instructions that schedule the work request for performance utilizing at one or more physical computer resources implemented as part of the virtualization host, according to the use of the at least one resource credits;

performing the work request utilizing the one or more physical computer resources according to the one or more scheduling instructions; and

updating the current resource credit balance for the one virtual compute instance to deduct the at least one resource credit applied to perform the work request.

15. The non-transitory, computer-readable storage medium of claim 14, wherein the program instructions cause the one or more computing devices to further implement: 
wherein said receiving, said determining, said applying, said generating, said performing, and said updating are performed for a plurality of different work requests;
recording, as credit balance metrics, the determined current resource credit balance for each of the plurality of different work requests; and
recording, as credit usage metrics, the applied one or more resource credits for each of the plurality of different work requests.

16. The non-transitory, computer-readable storage medium of claim 15, wherein the program instructions cause the one or more computing devices to further implement: 
monitoring the credit balance metrics or the credit usage metrics for the virtual compute instance;
based, at least in part, on said monitoring, detect an alarm event for the virtual compute instance; and
in response to detecting the alarm event, providing a notification of the alarm event for the virtual compute instance.

17. The non-transitory, computer-readable storage medium of claim 14, wherein the one or more virtual computer resources are one or more networking resources and wherein the one or more physical computer resources are one or more network communication devices.

18. The non-transitory, computer-readable storage medium of claim 14, wherein, in said generating the one or more scheduling instructions to send to the scheduler, the program instructions cause the one or more computing devices to implement: 
subsequent to applying the one or more resource credits to the work request:
determining that there is no remaining resource credit in the current resource credit balance to apply to the work request;
in response to determining that there is no remaining resource credit, configuring at least one of the one or more generated scheduling instructions such that utilization of the one or more physical computer resources is incrementally lowered to the baseline utilization for the virtual compute instance.

19. The non-transitory, computer-readable storage medium of claim 14, wherein, in said determining the current resource credit balance for the virtual compute instance, the program instructions cause the one or more computing devices to implement excluding, from the current resource credit balance, those unused resource credits accumulated prior to a resource credit accumulation time period.

20. The non-transitory, computer-readable storage medium of claim 14, wherein the virtualization host is implemented as part of a network-based virtual computing service, wherein the one virtual compute instance is one of a plurality of different types of virtual compute instance offered via the network-based virtual computing service, and wherein each of the different types of virtual compute instance corresponds to a different respective resource credit accumulation rate.

Next, we consider limitations to dependent claims 22, 24-27, 29, 32-34, 36, 39-40 of App. No. 16/870764. For dependent claims 22, 24-27, 29, 32-34, 36, 39-40, however, certain limitations below are not met by Patent No. US 10,649,796.
For dependent claims 22, 29, and 36:
Patent No. US 10,649,796 does not disclose the following:
wherein the resource is one of a plurality of types of resources, wherein different respective credit balances are recorded for other ones of the plurality of types of resources.
Nonetheless, this feature would have been made obvious, as evidenced by Beda, III et al. (Pub. No. US2017/0278087 filed on March 13, 2013; hereinafter Beda, III).
(Beda, III teaches that the resource is one of a plurality of types of resources – evidenced by “each resource type” [0047], wherein different respective credit balances are recorded for other ones of the plurality of types of resources [0047, 0051, 0060], e.g. “For example, the number of unused resources that may be rolled over from a particular unit of time to the next unit of time can be capped at 10% of the number that characterizes a general resource cap (e.g., 10% of 5000 disk I/O accesses results in 500 disk I/O accesses for a rollover resource cap of 500)” [0051])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Beda, III. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the resource accumulation rate of Beda, III to the to the current resource credit balance claimed by Patent No. US 10,649,796. 
The motivation would have been “to identify by resource type (e.g., disk I/O access, network access) the number of times the particular resource was used during a particular unit of time” [0044 – Beda, III].

For dependent claim 24, the following claim language is recited:
wherein the virtual computing service is further configured to: 
monitor the credit balance for the compute instance; (See Claim 3 of Patent No. US 10,649,796)
based, at least in part, on the monitoring, detect an alarm event for the compute instance; and 
in response to detecting the alarm event, provide a notification of the alarm event for the virtual compute instance.
For the step to “monitor the credit balance for the compute instance;” Claim 3 of Patent No. US 10,649,796 recites a monitoring agent, configured to track the current resource credit balance for the virtual compute instance over time and applied resource credits for work requests for the virtual compute instance over time.
Patent No. US 10,649,796 does not disclose the following: 
based, at least in part, on the monitoring, detect an alarm event for the compute instance; and 
in response to detecting the alarm event, provide a notification of the alarm event for the virtual compute instance.
Nonetheless, this feature would have been made obvious, as evidenced by Van Steenbergen et al. (Pub. No. US2010/0005532 published on January 7, 2010; hereinafter Van Steenbergen).
(1) (Van Steenbergen teaches based, at least in part, on the monitoring, detect an alarm event for the compute instance [0060, 0067], e.g. “At a certain time, the credit value of the program has decreased to the level of the predetermined threshold. CPU manager 208 then preventing the further execution of the program by instructing scheduler 202 to halt supplying of threads associated with this program. This can be done in a variety of manners, e.g., abruptly or gradually. The abrupt halting may occur at the moment that the credit value has reached the predetermined threshold or has dropped below the predetermined threshold for the first time at the Processor Explorer update. The gradual halting may include notifying the user of the program, through an auditory signal via the system's loudspeakers (not shown) or a visual signal via display monitor 113, well of advance of his/her credit value approaching the predetermined threshold or gradually reducing the level of QoS” [0060])
(2) (Van Steenbergen teaches, in response to detecting the alarm event, providing a notification of the alarm event of the virtual compute instance [0060, 0067-0069], e.g. “If the credit is not higher than the 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Van Steenbergen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the resource accumulation rate of Van Steenbergen to the to the current resource credit balance claimed by Patent No. US 10,649,796. 
The motivation would have been to use this technique so “that therefore the user is barred from using this application” [0069 – Van Steenbergen].

For dependent claims 25, 32, and 39:
Patent No. US 10,649,796 does not disclose the following:
wherein the credit balance is displayed as graph over time.
Nonetheless, this feature would have been made obvious, as evidenced by De Gruijl et al. (Pub. No. US2015/0007189 filed on June 29, 2013; hereinafter De Gruijl).
(De Gruijl teaches that the credit balance is displayed as graph over time [0054-0055; FIG. 5, All Elements])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Beda, III with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of De Gruijl with respect to the credit balance of Beda, III. 
The motivation would have been to represent “the priority policy applied to the arbitration of the two requesters, as represented by curve 530”, whereby “the first channel begins by consuming all of the available bandwidth 505 up until time t0. During this period, as represented in graph 500b, the first De Gruijl].

For dependent claims 26, 33, and 40:
Patent No. US 10,649,796 does not disclose the following:
wherein the virtual computing service is further configured to recommend a different type of compute instance based, at least in part, on an evaluation of recorded credit balance.
Nonetheless, this feature would have been made obvious, as evidenced by Marinescu et al. (NPL titled “Cloud Infrastructure” published in 2013; hereinafter Marinescu).
(Marinescu teaches recommending a different type of compute instance such as a T2 instance [Slide 17] based, at least in part, on an evaluation of recorded credit balance – [see Slides 11, 12, and 17])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Marinescu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the recommendation step of Marinescu based on an evaluation of recorded credit balance taught by Patent No. US 10,649,796. 
The motivation would have been as follows: “T2 instances are Burstable Performance Instances that provide a baseline level of CPU performance with the ability to burst above the baseline…T2 instances are a good choice for workloads that don’t use the full CPU often or consistently, but occasionally need to burst (e.g. web servers, developer environments and databases).” [see Slide 17 – Marinescu].

For dependent claims 27 and 34:
Patent No. US 10,649,796 does not disclose the following:
wherein the virtual computing service is further configured to display, in the interface for the virtual computing service, a different credit balance recorded for a different resource for the compute instance responsive to a selection of a graphical user interface element.
Nonetheless, this feature would have been made obvious, as evidenced by Rehman (Pub. No. US2013/0103640 filed on July 24, 2012; hereinafter Rehman).
(Rehman teaches displaying, in the interface for the virtual computing service, a different credit balance recorded for a different resource for the compute instance [0038] responsive to a selection of a graphical user interface element [0038; FIGS. 4-7], e.g. “the tabbed interface display 404 includes radio buttons 518, 520 adapted to allow the user to indicate whether consumption of the identified resource can exceed the maximum quantity over the monitoring period (if a monitoring period is specified) along with radio buttons 522, 524 adapted to allow the user to indicate whether failure to consume the maximum quantity of the identified resource over the monitoring period can be credited to” [0038])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Patent No. US 10,649,796 with the teachings of Rehman. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the displaying step of Rehman for the different credit balance of Patent No. US 10,649,796. 
The motivation would have been to benefit from “tabbed interface display 404 illustrated by FIG. 5” [0038 – Rehman].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claims 21, 28, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 21 is recited below: 
“(Previously presented) A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service, the virtual computing service configured to: 
record a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance; 
display, in an interface for the virtual compute service, the credit balance for the compute instance.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 21 is a system or apparatus.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites steps to “
the virtual computing service configured to: 
record a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance” The abstract idea in this claim is namely a Mental Process.
The limitation to record a credit balance for compute instance that accumulates credits, with the credits being used by the compute instance to increase utilization, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the compute instance hosted by the virtual computing service” and “resource at a host”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “record a credit balance for a compute instance hosted by the virtual computing service over time” in the context of this claim encompasses the user can record a credit balance mentally, in association with a compute instance hosted by the virtual computing service over time. In another example, “accumulated credits are used by the compute instance to increase utilization of a resource at a host”, which encompasses credits mentally accumulated by a human to be later provided to the compute instance to increase utilization.
Important to consider, even though the claim recites “the compute instance hosted by the virtual computing service” and “resource at a host”, these are components which execute separate from the mental process. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
claim 21 does recite additional elements –see highlighted (boldfaced, italicized below), which represent additional limitations: 
 “(Previously presented) A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service, 
the virtual computing service configured to: 
display, in an interface for the virtual compute service, the credit balance for the compute instance.”
The computing devices and the virtual computing service are generic component that performs insignificant extra solution activity, such as display, in an interface for the virtual compute service, the credit balance for the compute instance. This not integrate the abstract idea into a practical application. 
The virtual computing service (see Step 2A) which performs the mental process steps is recited at a high-level of generality (i.e., as a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service) such that it amounts no more than generally linking the use of the judicial exception to a particular technological environment or field of use. 
The step to display, in an interface for the virtual compute service, the credit balance for the compute instance is a generic step, such that it amounts no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
No, the claim does not provide an inventive concept that amount to significantly more than the judicial exception.
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 22-27 are further reject as they fail to cure deficiencies in the abstract idea of the independent claims.

Regarding claim 22, the following limitations(s) is/are recited: 
(Previously presented) The system of claim 21, wherein the resource is one of a plurality of types of resources, wherein different respective credit balances are recorded for other ones of the plurality of types of resources.
This additional limitation can be interpreted as further defining resources to have a plurality of types, with different respective credit balances recorded for other of the types. 
This limitation does not amount to significantly more because it is merely adding another mental recording step, therefore adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).

Regarding claim 23, the following limitations(s) is/are recited: 
(Previously presented) The system of claim 21, wherein the virtual computing service is further configured to display, in the interface for the virtual compute service, a credit usage recorded for the compute instance by the virtual computing service over time in addition to the resource credit balance.

This limitation does not amount to significantly more because it is a display step presenting a different type of data, e.g. credit usage. Therefore, this limitation is only adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Regarding claim 24, the following limitations(s) is/are recited: 
(Previously presented) The system of claim 21, wherein the virtual computing service is further configured to: 
monitor the credit balance for the compute instance; 
based, at least in part, on the monitoring, detect an alarm event for the compute instance; and 
in response to detecting the alarm event, provide a notification of the alarm event for the virtual compute instance.
Examiner interpreted the claim language to represent a monitoring step, a detecting step, and a providing step – all of which are additional mental steps. 
Now it is important to consider that a notification of the alarm event for the virtual compute instance is provided . 
These additional limitations do not amount to significantly because they are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). These additional limitations are further general mental steps still performed by a human. 


Regarding claim 25, the following limitations(s) is/are recited: 

Examiner interprets the credit is further displayed, on paper, as graph over time. 
These additional limitation does not amount to significantly more than extra steps performed after a mental recording. These additional limitations represent insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Regarding claim 26, the following limitations(s) is/are recited: 
(Previously presented) The system of claim 21, wherein the virtual computing service is further configured to recommend a different type of compute instance based, at least in part, on an evaluation of recorded credit balance.
Examiner interprets that the virtual computing service evaluates the recorded credit balance and recommends a different type of compute instance based on the evaluation.
This limitation does not amount to significantly more because it is a recommending step that happens after the mental step of recording. Therefore, this limitation is only adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Regarding claim 27, the following limitations(s) is/are recited: 
(Previously presented) The system of claim 21, wherein the virtual computing service is further configured to display, in the interface for the virtual computing service, a different credit balance recorded for a different resource for the compute instance responsive to a selection of a graphical user interface element.
Examiner interprets that the virtual computing service displays a different credit balance recorded for a different resource for the compute instance responsive to selecting a graphical user interface element. 


Independent claim 28 is rejected with PEG 2019 under 35 U.S.C. 101. 
Independent claim 28 is recited below: 
“(Previously presented) A method, comprising: 
recording, by a virtual computing service, a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance; 
displaying, in an interface for the virtual computing service, the credit balance for the compute instance.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 28 is a method or process.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following.
“(Previously presented) A method, comprising: 
recording, by a virtual computing service, a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance;” The abstract idea in this claim is namely a Mental Process.
The limitation to record a credit balance for compute instance that accumulates credits, with the credits being used by the compute instance to increase utilization, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the compute instance hosted by the virtual computing service” and “resource at a host”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “recording a credit balance for a compute instance hosted by the virtual computing service over time” in the context of this claim encompasses the user can record a credit balance mentally, in association with a compute instance hosted by the virtual computing service over time. In another example, “accumulated credits are used by the compute instance to increase utilization of a resource at a host”, which encompasses credits mentally accumulated by a human to be later provided to the compute instance to increase utilization.
Important to consider, even though the claim recites “the compute instance hosted by the virtual computing service” and “resource at a host”, these are components which execute separate from the mental process. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 28 does recite additional elements –see highlighted (boldfaced, italicized below), which represent additional limitations: 
 “	displaying, in an interface for the virtual computing service, the credit balance for the compute instance.”
The step of displaying, in an interface for the virtual compute service, the credit balance for the compute instance is a generic step, such that it amounts no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
No, the claim does not provide an inventive concept that amount to significantly more than the judicial exception.
Therefore, the claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 29-34 are further rejected for the same reasons as those of dependent claims 22-27, as they fail to cure deficiencies in the abstract idea of the independent claims.

Regarding claim 29, the following limitations(s) is/are recited: 
(Previously presented) The method of claim 28, wherein the resource is one of a plurality of types of resources, wherein different respective credit balances are recorded for other ones of the plurality of types of resources.
This additional limitation can be interpreted as further defining resources to have a plurality of types, with different respective credit balances recorded for other of the types. 
This limitation does not amount to significantly more because it is merely adding another mental recording step, therefore adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).

Regarding claim 30, the following limitations(s) is/are recited: 
(Previously presented) The method of claim 28, further comprising displaying, in the interface for the virtual compute service, a credit usage recorded for the compute instance by the virtual computing service over time in addition to the resource credit balance.
This additional limitation can be interpreted as a step of displaying credit usage, the display being placed in an interface for the virtual computing service. In a mental process, a virtual computing service is an entity performing the mental steps, and an interface can be a piece of paper for the entity. Therefore, this displaying step is merely an extra step performed post-solution.
This limitation does not amount to significantly more because it is a display step presenting a different type of data, e.g. credit usage. Therefore, this limitation is only adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 


Regarding claim 31, the following limitations(s) is/are recited: 

monitor the credit balance for the compute instance; 
based, at least in part, on the monitoring, detect an alarm event for the compute instance; and 
in response to detecting the alarm event, provide a notification of the alarm event for the virtual compute instance.
Examiner interpreted the claim language to represent a monitoring step, a detecting step, and a providing step – all of which are additional mental steps. 
Now it is important to consider that a notification of the alarm event for the virtual compute instance is provided . 
These additional limitations do not amount to significantly because they are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). These additional limitations are further general mental steps still performed by a human. 

Regarding claim 32, the following limitations(s) is/are recited: 
(Previously presented) The method of claim 28, wherein the credit balance is displayed as graph over time.
Examiner interprets the credit is further displayed, on paper, as graph over time. 
These additional limitation does not amount to significantly more than extra steps performed after a mental recording. These additional limitations represent insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 


Regarding claim 33, the following limitations(s) is/are recited: 

Examiner interprets that the virtual computing service evaluates the recorded credit balance and recommends a different type of compute instance based on the evaluation.
This limitation does not amount to significantly more because it is a recommending step that happens after the mental step of recording. Therefore, this limitation is only adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Regarding claim 34, the following limitations(s) is/are recited: 
(Previously presented) The method of claim 28, further comprising: 
displaying, in the interface for the virtual computing service, a different credit balance recorded for a different resource for the compute instance responsive to a selection of a user interface element.
Examiner interprets that the virtual computing service displays a different credit balance recorded for a different resource for the compute instance responsive to selecting a graphical user interface element. 
This limitation does not amount to significantly more because it is a displaying step that happens after the mental step of recording. The selection is performed by a human. And the display is also performed by a human. Therefore, this limitation is only adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 

Independent claim 35 has the same claim scope as claim 20, with consideration that the additional limitation would be one or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more computing devices cause the one or more computing devices to implement the displaying step. Therefore, it is rejected under the same grounds as claim 20, with PEG 2019 under 35 U.S.C. 101.

Further amendment is required, in order to make the subject matter eligible.
Dependent claims 36-40 are further rejected for the same reasons as those of dependent claims 22-27, with steps being performed using one or more non-transitory computer-readable storage media storing program instructions. Dependent claims 36-40 fail to cure deficiencies in the abstract idea of the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 28-30, and 35-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beda, III et al. (Pub. No. US2017/0278087 filed on March 13, 2013; hereinafter Beda, III).
Regarding claims 21, 28, and 35, Beda, III discloses the following: 
(Previously presented) A system, comprising: 
a plurality of computing devices, respectively comprising at least one processor and a memory, configured to implement a virtual computing service, 
(Beda, III discloses a plurality of computing devices, e.g. “a host machine can be one or more data processing apparatus such as rack mounted servers or other computing devices” [0016], respectively comprising at least one processor [0017] and a memory [0018], configured to implement a virtual computing service – evidenced by multiple devices performing a virtual computing service[0040-0047])
the virtual computing service configured to: 
record a credit balance for a compute instance hosted by the virtual computing service over time, wherein the compute instance accumulates credits in the credit balance according to a fixed rate, wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance; 
(Beda, III discloses recording a credit balance for a compute instance hosted by the virtual computing service over time [0045, 0047], e.g. “the resource monitor 202a can aggregate resource usage, recording information into a persistent resource log at a predetermined time interval (e.g., once every minute)” [0045] and “the user can be charged a fee for each utilized resource that exceeds the number of resources characterized by the general resource cap for the particular resource (e.g., 0.1 cents per disk I/O access over the base 15,000 disk I/O accesses for a total of $0.20)” [0047], wherein the compute instance accumulates credits in the credit balance according to a fixed rate, e.g. “fixed amount of resource usage (e.g., 1000 disk I/O accesses) or a percentage of the general resource cap (e.g., 10% of the 5000 disk I/O accesses) can characterize a rollover resource cap” [0051] and “a rollover resource cap is a fixed amount of resource utilization shortfall that may not be exceeded for rollover” [0060], wherein accumulated credits are used by the compute instance to increase utilization of a resource at a host for the compute instance above a baseline utilization for the compute instance [0051, 0060], e.g. “The resource utilization shortfall is added to the number of utilized resources characterized by the general resource cap for the next unit of time in the sequence of contiguous units of time (310). This results in an adjusted resource cap for the next unit of time that is equal to the general resource cap plus the resource utilization shortfall … In some cases, the portion of the resource utilization shortfall that may be added to the number of utilized resources characterized by general resource cap for the next unit of time may also be capped. As described in the example of FIG. 2, a rollover resource cap is a fixed amount of resource utilization shortfall that may not be exceeded for rollover. For example, the number 
display, in an interface for the virtual compute service, the credit balance for the compute instance.  
(Beda, III teaches displaying, in an interface for the virtual compute service, the credit balance for the compute instance [0043, 0055, 0073; Fig. 2, Element 206a], e.g. “The VM resource computing device 218 can also be implemented to provide the resource usage report (e.g., as a file) to the computing device 206 for display to the user on the display 206a via the internal network 208, the cluster manager 204 and the external network 210” [0055])
Regarding claims 22, 29, and 36, Beda, III discloses the following:
 wherein the resource is one of a plurality of types of resources, wherein different respective credit balances are recorded for other ones of the plurality of types of resources.  
(Beda, III teaches that the resource is one of a plurality of types of resources – evidenced by “each resource type” [0047], wherein different respective credit balances are recorded for other ones of the plurality of types of resources [0047, 0051, 0060], e.g. “For example, the number of unused resources that may be rolled over from a particular unit of time to the next unit of time can be capped at 10% of the number that characterizes a general resource cap (e.g., 10% of 5000 disk I/O accesses results in 500 disk I/O accesses for a rollover resource cap of 500)” [0051])
Regarding claims 23, 30, and 37, Beda, III discloses the following: 
wherein the virtual computing service is further configured to display, in the interface for the virtual compute service, a credit usage recorded for the compute instance by the virtual computing service over time in addition to the resource credit balance.  
(Beda, III teaches that the virtual computing service is further configured to display, in the interface for the virtual compute service, a credit usage “report” [0055] recorded for the compute instance by the virtual computing service over time [0047, 0051, 0057] in addition to the resource credit balance [0043], 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Beda, III et al. (Pub. No. US2017/0278087 filed on March 13, 2013; hereinafter Beda, III) in view of Van Steenbergen et al. (Pub. No. US2010/0005532 published on January 7, 2010; hereinafter Van Steenbergen).
Regarding claims 24, 31, and 38, Beda, III does not disclose the following: 
wherein the virtual computing service is further configured to: 
monitor the credit balance for the compute instance; 
(Beda, III teaches monitoring the credit balance for the compute instance [0025, 0050, e.g. “an example system 200 that measures resource usage by a VM” [0025] and “the number of utilized resources characterized by the general resource cap for the second five minutes of the runtime of the VM 212 can be increased by the rollover amount from the first five minutes of the runtime of the VM 212 (e.g., the general resource cap for disk I/O accesses during the second five minutes of the runtime of the VM 212 is 5000+200=5200 disk I/O accesses). The system 200 may determine that 5200 disk I/O accesses were performed during the second five minutes of the runtime of the VM 212 from 1:05 pm to 1:10 pm. In this example, the user would not incur any excess fees for resources used during the second five minutes of the runtime of the VM 212 as the number of utilized resources characterized by the general resource cap was increased for this time period to include the unused resources from the previous time period” [0050])

However, Beda, III does not disclose the following:
(1)	based, at least in part, on the monitoring, detect an alarm event for the compute instance; and 
(2)	in response to detecting the alarm event, provide a notification of the alarm event for the virtual compute instance.  
Nonetheless, this feature would have been made obvious, as evidenced by Van Steenbergen.
(1) (Van Steenbergen teaches based, at least in part, on the monitoring, detect an alarm event for the compute instance [0060, 0067], e.g. “At a certain time, the credit value of the program has decreased to the level of the predetermined threshold. CPU manager 208 then preventing the further execution of the program by instructing scheduler 202 to halt supplying of threads associated with this program. This can be done in a variety of manners, e.g., abruptly or gradually. The abrupt halting may occur at the moment that the credit value has reached the predetermined threshold or has dropped below the predetermined threshold for the first time at the Processor Explorer update. The gradual halting may include notifying the user of the program, through an auditory signal via the system's loudspeakers (not shown) or a visual signal via display monitor 113, well of advance of his/her credit value approaching the predetermined threshold or gradually reducing the level of QoS” [0060])
(2) (Van Steenbergen teaches, in response to detecting the alarm event, providing a notification of the alarm event of the virtual compute instance [0060, 0067-0069], e.g. “If the credit is not higher than the threshold, the specific software application is closed in a step 406 and the user is notified of this in a step 408, e.g., via a message displayed on display monitor 113” [0069])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Beda, III with the teachings of Van Steenbergen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the well-known technique of Van Steenbergen with respect to programs running for a compute instance of Beda, III.
The motivation would have been to use this technique so “that therefore the user is barred from using this application” [0069 – Van Steenbergen].
Claim(s) 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Beda, III in view of De Gruijl et al. (Pub. No. US2015/0007189 filed on June 29, 2013; hereinafter De Gruijl).
Regarding claims 25, 32, and 39, Beda, III does not disclose the following: 
wherein the credit balance is displayed as graph over time.  
Nonetheless, this feature would have been made obvious, as evidenced by De Gruijl.
(De Gruijl teaches that the credit balance is displayed as graph over time [0054-0055; FIG. 5, All Elements])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Beda, III with the teachings of De Gruijl. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of De Gruijl with respect to the credit balance of Beda, III. 
The motivation would have been to represent “the priority policy applied to the arbitration of the two requesters, as represented by curve 530”, whereby “the first channel begins by consuming all of the De Gruijl].
Claim(s) 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Beda, III in view of Marinescu et al. (NPL titled “Cloud Infrastructure” published in 2013; hereinafter Marinescu).
Regarding claims 26, 33, and 40, Beda, III does not disclose the following: 
wherein the virtual computing service is further configured to recommend a different type of compute instance based, at least in part, on an evaluation of recorded credit balance.  
Nonetheless, this feature would have been made obvious, as evidenced by Marinescu.
(Marinescu teaches recommending a different type of compute instance such as a T2 instance [Slide 17] based, at least in part, on an evaluation of recorded credit balance – [see Slides 11, 12, and 17])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Beda, III with the teachings of Marinescu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the recommendation step of Marinescu based on an evaluation of recorded credit balance taught by Beda, III. 
The motivation would have been as follows: “T2 instances are Burstable Performance Instances that provide a baseline level of CPU performance with the ability to burst above the baseline…T2 instances are a good choice for workloads that don’t use the full CPU often or consistently, but occasionally need to burst (e.g. web servers, developer environments and databases).” [see Slide 17 – Marinescu].
Claim(s) 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Beda, III in view of Rehman (Pub. No. US2013/0103640 filed on July 24, 2012; hereinafter Rehman).
Regarding claims 27 and 34, Beda, III does not disclose the following: 
wherein the virtual computing service is further configured to display, in the interface for the virtual computing service, a different credit balance recorded for a different resource for the compute instance responsive to a selection of a graphical user interface element.  
Nonetheless, this feature would have been made obvious, as evidenced by Rehman.
(Rehman teaches displaying, in the interface for the virtual computing service, a different credit balance recorded for a different resource for the compute instance [0038] responsive to a selection of a graphical user interface element [0038; FIGS. 4-7], e.g. “the tabbed interface display 404 includes radio buttons 518, 520 adapted to allow the user to indicate whether consumption of the identified resource can exceed the maximum quantity over the monitoring period (if a monitoring period is specified) along with radio buttons 522, 524 adapted to allow the user to indicate whether failure to consume the maximum quantity of the identified resource over the monitoring period can be credited to” [0038])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Beda, III with the teachings of Rehman. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the displaying step of Rehman for the different credit balance of Beda, III. 
The motivation would have been to benefit from “tabbed interface display 404 illustrated by FIG. 5” [0038 – Rehman].


Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        April 8, 2021